Title: From John Adams to Jean Luzac, 5 September 1780
From: Adams, John
To: Luzac, Jean


     
      Sir
      Amsterdam Septr. 5. 1780
     
     Inclosed is an Abridgment of a Pamphlet, published in London last Winter. I beg your Attentive Perusal of it and your candid opinion, whether it would be of service to our cause, which is the Cause of Man Kind and especially of Europe, to publish it, and in what manner. You will please to return it to me, if you do not make any Use of it, because there is not, in the World, another Copy.
     It is an abridgment of a real Pamphlet. This you may depend on.
     
      Yours respectfully.
     
    